              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID F. KELLY BEY,                    :
    Petitioner                         :
                                       :            No. 1:21-cv-607
      v.                               :
                                       :            (Judge Rambo)
WILLIAM BECHTOLD,                      :
    Respondent                         :

                              MEMORANDUM

      On April 5, 2021, pro se Petitioner David F. Kelly Bey (“Petitioner”), who

was then a pretrial detainee at the Franklin County Jail (“FCJ”) in Chambersburg,

Pennsylvania, initiated the above-captioned action by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner asserts that a

disciplinary hearing examiner violated his due process rights by denying Petitioner

the right to call alibi witnesses during a disciplinary hearing that occurred on March

21, 2021. (Doc. No. 1 at 6.) As relief, Petitioner requested immediate discharge

from the Restricted Housing Unit (“RHU”), where he was sent for thirty (30) days

as a result of the disciplinary charge. (Id. at 7.) Petitioner also requested that the

disciplinary charge be expunged. (Id.) Following an Order to show cause (Doc. No.

5), Responded filed a response (Doc. No. 7). For the reasons that follow, the Court

will dismiss Petitioner’s § 2241 petition.
I.    BACKGROUND

      On March 21, 2021, Petitioner appeared before Hearing Examiner Fiss to face

disciplinary charges. (Doc. No. 7-1 at 2.) During the hearing, Petitioner stated that

“he was not warned about receiving a unit action.” (Id.) Petitioner stated that “he

told the officer if he lied on the unit action he would contact State Police and bring

him up on charges.” (Id.) The hearing examiner noted that Petitioner did not request

to call witnesses. (Id.) Petitioner was found guilty and received a sanction of thirty

(30) days in the RHU. (Id.) The hearing examiner noted that Petitioner’s RHU time

would begin on March 20, 2021, and end on April 20, 2021. (Id.)

      On March 31, 2021, Petitioner filed a bail modification petition in his pending

criminal case. (Doc. No. 7-2 at 2.) On April 5, 2021, Judge Meyers of the Court of

Common Pleas for Franklin County granted the petition to the extent Petitioner’s

pretrial bail conditions were modified from secured to unsecured, allowing him to

be released on a home plan. (Id. at 2-3.) Public dockets reflect that Petitioner was

released from the FCJ on April 30, 2021. See Commonwealth v. Kelly Bey, Docket

No. CP-28-CR-0000701-2020 (Franklin Cty. C.C.P.).

II.   DISCUSSION

      Section 2241 authorizes a federal court to issue a writ of habeas corpus to a

detainee who “is in custody in violation of the Constitution or laws or treaties of the

United States.” See 28 U.S.C. § 2241. Respondent first asserts that Petitioner’s


                                          2
§ 2241 petition is moot because Petitioner has completed his thirty (30) days in the

RHU and is no longer incarcerated at the FCJ. (Doc. No. 7 at 9-11.)

      The case or controversy requirement of Article III requires that parties

continue to have a “personal stake in the outcome of the lawsuit.” Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477-78 (1990). “A federal court may not give opinions

on moot questions or declare rules of law which cannot affect the matter at issue in

the case before it.” Credico v. BOP FDC Warden of Philadelphia, 592 F. App’x 55,

57 (3d Cir. 2014). In the context of a challenge to the under § 2241, “[i]ncarceration

satisfies the case or controversy requirement; it is a concrete injury.” Burkey v.

Marberry, 556 F.3d 142, 147 (3d Cir. 2009). However, once the petitioner is

released, “some continuing injury, also referred to as a collateral consequence, must

exist for the action to continue.” Id. In the instant case, Petitioner completed his

thirty (30) days in the RHU on April 20, 2021.          Moreover, as noted supra,

Petitioner’s bail was recently modified, and he has been released from pretrial

custody.   Given Petitioner’s release, “he cannot possibly suffer any collateral

consequences” from the disciplinary sanction imposed. See Brown v. Pennsylvania,

No. 08-cv-4206, 2010 WL 1372708, at *2 (E.D. Pa. Mar. 16, 2010), Report and

Recommendation adopted, 2010 WL 1372740 (E.D. Pa. Mar. 31, 2010). The Court,

therefore, will dismiss his § 2241 petition as moot.




                                          3
III.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding initiated pursuant to 28 U.S.C. § 2241. A COA may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the case at

bar, jurists of reason would not find the disposition of this case debatable.

Accordingly, the Court will not issue a COA in this case.




                                           4
IV.   CONCLUSION

      Based on the foregoing, the Court will dismiss Petitioner’s § 2241 petition as

moot and will not issue a COA. An appropriate Order follows.



                                      s/ Sylvia H. Rambo
                                      United States District Judge

Dated: May 6, 2021




                                         5
